Exhibit 10.5

JUNIPER INDUSTRIAL HOLDINGS, INC.

14 Fairmount Avenue

Chatham, NJ 07928

November 13, 2019

Juniper Industrial Sponsor, LLC

14 Fairmount Avenue

Chatham, NJ 07928

Re: Administrative Support Agreement

Ladies and Gentlemen:

This letter agreement by and between Juniper Industrial Holdings, Inc. (the
“Company”) and Juniper Industrial Sponsor, LLC (“Sponsor”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the New York Stock Exchange (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the Securities and Exchange Commission (the “Registration Statement”) and
continuing until the earlier of the consummation by the Company of an initial
business combination or the Company’s liquidation (in each case as described in
the Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

  i.

Sponsor shall make available, or cause to be made available, to the Company, at
14 Fairmount Avenue, Chatham, NJ 07928 (or any successor location of Sponsor),
certain office space, utilities and secretarial and administrative support as
may be reasonably required by the Company. In exchange therefor, the Company
shall pay Sponsor the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

  ii.

Sponsor hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.



--------------------------------------------------------------------------------

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Very truly yours, JUNIPER INDUSTRIAL HOLDINGS, INC. By:  

/s/ Brian Cook

  Name:   Brian Cook   Title:   Chief Financial Officer

 

AGREED TO AND ACCEPTED BY: JUNIPER INDUSTRIAL SPONSOR, LLC By:  

/s/ Roger Fradin

  Name:   Roger Fradin   Title:   Managing Member

 

 

 

 

 

[Signature Page to Administrative Support Agreement]